No. 13686
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                           1977


HENRY A. LINK et al.,
                         Plaintiffs and Respondents,


THE STATE OF MONTANA, Acting by and
through the DEPARTMENT OF FISH AND
GAME et al.,
                          Defendants and Appellants.


Appeal from:   District Court of the First Judicial District,
               Honorable Nat Allen, Judge presiding.
Counsel of Record:
    For Appellants:
         Clayton Herron argued, Helena, Montana
    For Respondents:
         Hutton, Sheehy and Cromley, Billings, Montana
         John C. Sheehy argued, Billings, Montana


                                Submitted:   May 25, 1977

                                  ~ecided:   JUL22   11
                                                      97
Filed:
         J U 2 2 )gpl-
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f t h e
Court.


            T h i s i s a n a p p e a l from a n o r d e r g r a n t i n g p a r t i a l summary
judgment i n a n a c t i o n f o r s p e c i f i c performance o f c o n t r a c t o r
damages f i l e d i n t h e d i s t r i c t c o u r t , Lewis and C l a r k County.
            P r i o r t o January 1, 1950 p l a i n t i f f had a c o n c e s s i o n t o
o p e r a t e a mountain r a i l r o a d and tram i n Lewis and C l a r k Caverns
S t a t e Park.     The tram took v i s i t o r s from a p a r k i n g l o t up a
mountainside t o t h e e n t r a n c e of t h e L e w i s and C l a r k Caverns.                        In
1950 t h e S t a t e Park Commission ( a p p e l l a n t F i s h and Game Commission
i s t h e s u c c e s s o r agency c o n t r o l l i n g s t a t e parks, f o r m e r l y under
t h e j u r i s d i c t i o n o f t h e S t a t e P a r k commission) e n t e r e d i n t o an
agreement w i t h Link Bros.,             C o n c e s s i o n a i r e s , p l a i n t i f f and r e s p o n d e n t
h e r e i n , whereby t h e S t a t e Park Commission t o o k over t h e o p e r a t i o n
and maintenance of t h e r a i l r o a d and tram.                    That agreement provided:
           "The Commission hereby a g r e e s t o t a k e over t h e
           o p e r a t i o n and maintenance of' t h e said mountain
           r a i l r o a d , a l s o known and d e s i g n a t e d as a h o i s t
           and tramway, a t L e w i s and C l a r k Caverns S t a t e
           Park, Montana, as o f January 1, 1950, and t o
           o p e r a t e and m a i n t a i n same a t i t s own expense.
           The e q u i t y o f s a i d C o n c e s s i o n a i r e s i n t h e
           b u s i n e s s o f s a i d mountain r a i l r o a d as provided
           i n s a i d agreement of June 15, 1946, s h a l l be
           r e c o g n i z e d by t h e payments t o t h e c o n c e s s i o n a i r e s
           by t h e s a i d Commission t h e f o l l o w i n g amounts* * * . I 1
            The agreement a l s o provided:
           "Said Commission f u r t h e r a g r e e s t o o p e r a t e s a i d
           mountain r a i l r o a d , tram and h o i s t , and h a n d l e t h e
           v i s i t i n g p u b l i c t h e r e o n i n such a way as t o
           encourage s a i d p u b l i c t o u s e t h e o t h e r f a c i l i t i e s
           o$ t h e C o n c e s s i o n a r i e s a t s a i d Lewis and C l a r k
           Caverns S t a t e Park, and t o o p e r a t e s a i d r a i l r o a d
           i n a manner t h a t i s b e n e f i c i a l t o t h e b u s i n e s s o f
           t h e C o n c e s s i o n a i r e s * * *.I1
            P l a i n t i f f ' s c o m p l a i n t a l l e g e s t h a t t h e s t a t e of Montana,
t h r o u g h i t s F i s h and Game Commission, h a s r e f u s e d t o o p e r a t e
and m a i n t a i n s a i d r a i l r o a d , as i t agreed t o d o under t h e c o n t r a c t ,
and h a s disbanded and set a s i d e t h e equipment and machinery
r e l a t i n g t o the railroad.           Based upon a f f i d a v i t s and answers t o
i n t e r r o g a t o r i e s , p l a i n t i f f c o n c e s s i o n a i r e made a motion f o r a
p a r t i a l summary judgment t o t h e e f f e c t t h a t t h e s t a t e of Montana,
t h r o u g h i t s F i s h and Game Commission, had breached, was now i n
breach, and i n t e n d e d i n t h e f u t u r e t o b r e a c h i t s c o n t r a c t u a l
d u t y t o o p e r a t e and m a i n t a i n t h e mountain r a i l r o a d and tram.
            The d i s t r i c t c o u r t g r a n t e d t h e p a r t i a l summary judgment
on November 4, 1976.                The o p e r a t i v e language o f t h e c o u r t ' s
o r d e r f o r p a r t i a l summary judgment i s :
            "IT I S HEREBY ORDERED t h a t p l a i n t i f f s be and a r e
            h e r e b y g r a n t e d p a r t i a l summary judgment t o t h e
            e f f e c t t h a t t h e d e f e n d a n t s breached, d o now breach,
            and i n t e n d i n t h e f u t u r e t o b r e a c h t h e i r c o n t r a c t u a l
            d u t y t o o p e r a t e and m a i n t a i n t h e mountain r a i l r o a d
            and tram i n U w i s and Clark S t a t e Caverns; and t h e
            Court hereby r e s e r v e s t h e f u r t h e r d e c i s i o n whether
            t h e d e f e n d a n t s a r e e n t i t l e d t o any r e l i e f by v i r t u e
            o f t h e i r amended and supplemental answer and
            c o u n t e r c l a i m , and, i f p l a i n t i f f s are e n t i t l e d t o
            r e l i e f , whether s u c h r e l i e f s h a l l be by s p e c i f i c
            performance o r by compensation i n damages. "
            Respondent C o n c e s s i o n a i r e moved t o deny t h e Comrnissionts
a p p e a l on t h r e e grounds:
            1.     That t h e o r d e r i s non-appealable because i t i s
i n t e r l o c u t o r y i n c h a r a c t e r and n o t a f i n a l judgment.
            2.     That t h e a p p e a l i s f r i v o l o u s and t a k e n f o r t h e
purpose o f d e l a y o n l y .
            3.     That t h e n o t i c e o f a p p e a l was n o t t i m e l y .
            I n view of t h i s C o u r t ' s h o l d i n g t h a t the o r d e r i n t h i s
c a s e g r a n t i n g p a r t i a l summary judgment i s n o t a p p e a l a b l e , w e w i l l
n o t c o n s i d e r t h e second and t h i r d grounds.
            Rule 56, M.R.Civ.P.,               g r a n t s t h e d i s t r i c t c o u r t power t o
e n t e r summary judgment.              S u b d i v i s i o n s ( c ) and ( d ) t h e r e o f p r o v i d e :
            I' ( c ) Motion and Proceedings Thereon.                     The motion
            s h a l l be s e r v e d a t l e a s t 10 days b e f o r e t h e time
            f i x e d f o r t h e h e a r i n g . The a d v e r s e p a r t y p r i o r
            t o t h e day of h e a r i n g may s e r v e opposing a f f i d a v i t s .
            The judgment s o u g h t s h a l l be r e n d e r e d f o r t h w i t h i f
            t h e p l e a d i n g s , d e p o s i t i o n s , answers t o i n t e r r o g a t o r i e s ,
            and a d m i s s i o n s on f i l e , t o g e t h e r w i t h t h e
            a f f i d a v i t s , i f any, show that t h e r e i s no genuine
            i s s u e as t o any material f a c t and t h a t t h e moving
            p a r t y i s e n t i t l e d t o a judgment as a m a t t e r o f
            law. A summary judgment, i n t e r l o c u t o r y i n
            c h a r a c t e r , may be r e n d e r e d on t h e i s s u e of l i a -
            b i l i t y a l o n e a l t h o u g h t h e r e i s a genuine i s s u e
            as t o t h e amount o f damages.
            " ( d ) Case Not F u l l y Adjudicated on Motion. I f on
            motion under t h i s r u l e judgment i s n o t r e n d e r e d
            upon t h e whole c a s e o r f o r a l l t h e r e l i e f a s k e d
            and a t r i a l i s n e c e s s a r y , the c o u r t a t t h e h e a r i n g
            o f t h e motion, by examining t h e p l e a d i n g s and t h e
            e v i d e n c e b e f o r e i t and by i n t e r r o g a t i n g c o u n s e l ,
            s h a l l i f p r a c t i c a b l e a s c e r t a i n what m a t e r i a l f a c t s
            e x i s t w i t h o u t s u b s t a n t i a l c o n t r o v e r s y and what
            m a t e r i a l f a c t s are a c t u a l l y and i n good f a i t h
            c o n t r o v e r t e d . It s h a l l thereupon make a n o r d e r
            specifying t h e f a c t s t h a t appear without s u b s t a n t i a l
            c o n t r o v e r s y , i n c l u d i n g t h e e x t e n t t o which t h e
            amount of damages o r o t h e r r e l i e f i s n o t i n con-
            t r o v e r s y , and d i r e c t i n g such f u r t h e r p r o c e e d i n g s
            i n t h e a c t i o n as a r e j u s t . Upon t h e t r i a l of t h e
            a c t i o n t h e f a c t s s o s p e c i f i e d s h a l l be deemed
            e s t a b l i s h e d , and t h e t r i a l s h a l l be conducted
            a c c o r d i n g l y . 11
            Under t h e p r o v i s i o n s of Rule 56, M.R.Civ.P.,                   t h i s Court
h a s h e l d t h a t a summary judgment may be i n t e r l o c u t o r y i n c h a r a c '
and t h a t t h e t r i a l c o u r t can r e s e r v e f o r f u t u r e d e c i s i o n o r      trii

s u c h o t h e r matters as a r e i n c o n t r o v e r s y and t h a t t h e c o u r t may
c o n s i d e r s u c h f u r t h e r proceedings as are j u s t .
            I n S c h u l t z v. Adams, 161 Mont. 463, 466, 507 P.2d 530,
t h i s Court noted, c i t i n g from R u s s e l l v . Barnes Foundation, 136
F.2d 654, d e c i d e d on t h e f e d e r a l r u l e i d e n t i c a l t o Montana's
Rule 56, M.R.Civ.P.:
            " I *   * * The motion must be g r a n t e d s i n c e t h e o r d e r
            a p p e a l e d from, a l t h o u g h it d e t e r m i n e s t h e l i a b i l i t y
            o f t h e d e f e n d a n t t o t h e p l a i n t i f f , w i l l n o t become
            a f i n a l a d j u d i c a t i o n of t h e c o n t r o v e r s y between
            them u n t i l the damages t o which t h e p l a i n t i f f i s
            e n t i t l e d have been assessed.
            See a l s o :     Tye v. H e r t z D r i v u r s e l f S t a t i o n s , 173 F.2d 3.
            The s p e c i f i c a u t h o r i t y f o r e n t e r i n g a p a r t i a l summary

judgment on t h e i s s u e o f l i a b i l i t y a l o n e , l e a v i n g t h e i s s u e o f
damages f o r t r i a l , i s c o n t a i n e d i n Rule 5 6 ( c ) ( d ) , M.R.Civ.P.,
which d e s i g n a t e s t h i s t y p e of summary judgment as " i n t e r l o c u t o r y ~
i n character".        The a p p e a l i s t h e r e f o r e premature.                     I




           For t h e above r e a s o n s t h e motion t o dismiss t h e a p p e a l         ~
is granted.       The a p p e a l i s o r d e r e d d i s m i s s e d .                     I




W Concur:
 e
 ,,/-7
  Ad s t i c e
\-- J u 4
  CHief
                                      -   s